Title: To James Madison from Matthias Bartgis, 24 December 1802 (Abstract)
From: Bartgis, Matthias
To: Madison, James


24 December 1802, Fredericktown. “When I had the pleasure of speaking to you, last Spring, in the City of Washington, about printing the Laws of the United States, you was pleased to say you would not forget me.” Assures JM that his paper has the largest circulation of “any inland paper in the Union” and hopes this will cause JM to appoint him one of the printers of the laws.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Bartgis”). 1 p.



   
   Matthias Bartgis printed Bartgis’s Republican Gazette at Frederick, Maryland, from 1800 to at least 1820 (Brigham, History and Bibliography of American Newspapers, 1:259–60).


